FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          February 18, 2016
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 15-6194
                                                   (D.C. No. 5:08-CR-00145-C-11)
JUAN JAQUEZ,                                                (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

      Juan Jaquez was convicted of conspiring to possess five or more kilograms of

cocaine with the intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

He is currently serving a 120-month prison term—the minimum sentence mandated

for his conviction by 21 U.S.C. § 841(b)(1)(A)(ii)(II).

      Proceeding pro se, Jaquez filed a motion for a reduced sentence under 18

U.S.C. § 3582(c)(2) based on his belief that Amendment 782 to the Guidelines

lowered his applicable sentencing range. The district court appointed counsel to assist

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
Jaquez and, through counsel, Jaquez acknowledged his ineligibility for relief under

Amendment 782. The district court then denied Jaquez’ motion, concluding it lacked

authority to reduce his sentence because Amendment 782 didn’t alter the minimum

sentence mandated by statute. See United States v. Smartt, 129 F.3d 539, 542 (10th

Cir. 1997) (finding defendant ineligible for reduced sentence under § 3582(c)(2)

because Guidelines amendment didn’t alter statute mandating his minimum

sentence).

      Because Jaquez doesn’t challenge the correctness of that ruling and filed this

appeal only to preserve this issue in the event of future changes in the law, we affirm.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           2